Case: 13-60111      Document: 00512479354         Page: 1    Date Filed: 12/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                 FILED
                                                                            December 20, 2013
                                    No. 13-60111
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk


ARIF YUSUF VHORA; NASIMBEN ARIFBHAI VHORA; AYMAN ARIFBHAI
VHORA; RAWHABEN ARIFBHAI VHORA,

                                                 Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                       BIA Nos. A087 380 081, A087 380 082,
                            A087 380 083, A087 380 084


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Arif Yusuf Vhora, a native and citizen of India, filed applications for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT) based on persecution on account of his Muslim religion. Vhora’s
wife, Nasimben Arifbhai Vhora, and his two daughters, Ayman Arifbhai Vhora,
Rawhaben Arifbhai Vhora, seek derivative benefits of his asylum application.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60111     Document: 00512479354     Page: 2   Date Filed: 12/20/2013


                                  No. 13-60111

The Immigration Judge (IJ) made an adverse credibility finding and
determined that Vhora failed to satisfy his burden of proof for asylum,
withholding of removal, and relief under the CAT.          The IJ alternatively
determined that, even if Vhora was credible, he nevertheless failed to satisfy
his burdens of proof. The IJ’s decision was upheld by the Board of Immigration
Appeals (BIA) when it dismissed Vhora’s appeal.
      Vhora argues that the IJ’s adverse credibility determination was
erroneous.   We review questions of law de novo and factual findings for
substantial evidence. Tamara-Gomez v. Gonzales, 447 F.3d 343, 347 (5th Cir.
2006). Under the substantial evidence standard, reversal is improper unless
we decide that the evidence compels a contrary conclusion. Zhu v. Gonzales,
493 F.3d 588, 594 (5th Cir. 2007).          Because an IJ “may rely on any
inconsistency or omission in making an adverse credibility determination as
long as the totality of the circumstances establishes that an . . . applicant is
not credible,” we must defer to that determination “unless it is plain that no
reasonable factfinder could make” such a ruling. Wang v. Holder, 569 F.3d
531, 538 (5th Cir. 2009) (internal quotation marks and citation omitted).
      The IJ noted the following inconsistencies between Vhora’s sworn
statement and testimony: (1) inconsistencies concerning whether he was the
only worker at the Udna mosque; (2) the implausibility that his work at the
Udna mosque would result in four arrests over a ten-year period in different
cities throughout the state of Gujarat; (3) inconsistencies concerning the dates
of his marriage and his second arrest; (4) inconsistencies concerning whether
he was recruited to work for the Bajja Hindu party in a 1997 election; and (5)
inconsistencies concerning why his visa was cancelled. The IJ further found
that the additional evidence he submitted did not explain these inconsistencies
or the implausibility of his statements. Vhora fails to show that, in light of the



                                        2
    Case: 13-60111    Document: 00512479354     Page: 3   Date Filed: 12/20/2013


                                 No. 13-60111

totality of the circumstances, it is plain that no reasonable factfinder could
make such a credibility determination. See Wang, 569 F.3d at 538.
      The IJ and BIA further determined that, even if his testimony were
credible, Vhora did not show that he has a well-founded fear of future
persecution if he returned to India because he voluntarily returned to India
twice from South Africa and once from the United States; he did not explain
why he returned instead of arranging for his family to leave India. See Dayo
v. Holder, 687 F.3d 653, 657 (5th Cir. 2012). The IJ and BIA also determined
that there was evidence that Vhora and his family could relocate within India
because the Indian Government has taken steps to protect Muslims including
appointing commissions to investigate, study, and make recommendations for
preventing violence, ten years have passed since the violence in Gujarat, the
Hindu BJP party was defeated in the 2004 elections, and there are six states
in India with large Muslim populations and two states in which Muslims are
the majority.
      Vhora has not shown that the record evidence compels a contrary
conclusion. See Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Vhora also
has not shown that the IJ and BIA erred in holding that he failed to satisfy the
higher burden of showing that he was entitled to withholding of removal. See
Arif v. Mukasey, 509 F.3d 677, 680 (5th Cir. 2007). Finally, Vhora has failed
to show that his testimony and documentary evidence sufficed to warrant relief
under the CAT. See Efe v. Ashcroft, 293 F.3d 899, 907 (5th Cir. 2002).
      PETITION DENIED.




                                       3